Citation Nr: 1451682	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from November 25, 2008, 50 percent disabling from January 13, 2014, and 70 percent from April 17, 2014.  


REPRESENTATION

Appellant represented by:	Chris Loiacano, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The rating decision granted service connection for PTSD and assigned a 30 percent disability rating.  During the appeal process, the RO assigned a 50 percent disability rating, effective from January 13, 2014; and again in November 2014, awarding a 70 percent disability rating from April 17, 2014.

In May 2014, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

By letter dated May 21, 2014, the Veteran submitted additional evidence and waived consideration of the evidence by the Agency of Original jurisdiction (AOJ) prior to Board review pursuant to 38 C.F.R. §§ 19.37 and 20.1304(c)(2014).

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDINGS OF FACT

1. Prior to April 17, 2014, the Veteran's PTSD manifested, at worst, occupational and social impairment with reduced reliability and productivity; it did not manifest in symptoms causing deficiencies in most areas.  




2.  From April 17, 2014, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, but not higher, for PTSD have been met for the initial rating period on appeal prior to April 17, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  From April 17, 2014, the criteria for a disability rating in excess of 70 percent  for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, DC 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  As service connection was then granted, no further notice was needed on the rating part of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also VAOPGCPREC 8-2003 (the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements, including his testimony at the 2014 Board hearing. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, the Veteran was afforded two VA mental health examinations, dated December 2009 and January 2014, to evaluate the severity of his PTSD symptoms.  The Veteran's history was taken, and complete psychiatric examinations and interviews were conducted.  The Board finds the examinations to be adequate for rating purposes as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded their opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). Therefore, the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the official who conducts a hearing fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the May 2014 Board hearing, the undersigned VLJ asked questions pertaining to the criteria necessary for establishing the claim, including regarding specific evidence that may help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.





The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which provides a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

In this case, the Veteran is in receipt of an initial 30 percent disability rating, effective from November 25, 2008.  During the course of this appeal, the RO assigned a higher 50 percent disability rating, effective from January 13, 2014; and again in November 2014, awarding a 70 percent disability rating from April 17, 2014.  

The Veteran contends that his PTSD symptoms, which include anxiety, depression, impaired impulse control, difficulty sleeping, difficulty adapting to stressful situations, disturbances of mood and motivation, and suicidal ideation, warrant a 70 percent disability rating.  

After reviewing all the lay and medical evidence of record, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a higher initial evaluation of 50 percent, but no higher, have been more nearly approximated for the rating period on appeal prior to April 17, 2014.  Thus, prior to April 17, 2014, the evidence shows that the Veteran's service-connected PTSD was productive of symptoms commensurate with occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, anxiety, depression, irritability, low frustration tolerance, impaired impulse control, disturbances of motivation and mood, intrusive thoughts, nightmares, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

For example, reviewing the evidence relevant to the rating period on appeal, Mountain Home VA medical center (VAMC) hospital admission notes from July 2006 indicate that the Veteran had a long history of alcohol abuse, binge drinking and depression, and was admitted for treatment due to suicidal ideation, attempted suicide and alcohol detoxification.  At the time, the Veteran reported stress from his wife's poor health, depression and financial difficulties due to his inability to hold a job as a result of alcohol abuse.  He also related PTSD-like symptomatology such as flashbacks, hypervigilance, nightmares and numbing of emotions.  At that time, his wife stated she was sure he has problems dealing with his time in Vietnam.  The Veteran was assigned a GAF of 45.  At discharge, it was noted that his PTSD symptoms were no longer in acute crisis.  He was noted to have good grooming and hygiene, was cooperative and exhibited good eye contact with no psychomotor agitation or slowing noted.  Mannerisms and speech were normal, affect was full, appropriate, and congruent.  His thought process was linear and logical, and goal directed.  He denied suicidal or homicidal ideation, and had no auditory or visual hallucinations or delusions.  He was alert and oriented to person, place, time and situation.  Memory, attention and concentration were grossly intact, insight and judgment moderate, improving and executive functions were noted to be quite good. 

In June 2007, the Veteran began counseling treatment for alcohol addiction at the Loma Linda VAMC.  He reported his wife died in September 2007.  In April 2008, the Veteran went to the emergency room at Arrowhead VAMC due to another suicide attempt.  He was observed to be extremely agitated and hallucinatory at the time, with poor impulse control due to alcohol.

In March 2007, the Veteran was admitted to Loma Linda VAMC for mental health treatment.  At that time, he stated he began drinking at age 12.  His longest period of abstinence was from 1988 to 2000.  He stated he began drinking again due to issues relating to his wife and step kids.  Although he stated he "just wanted to die", he said he felt so bad due to alcohol.  He reported continued anxiety attacks and depression.

In July 2008, the Veteran's treatment records reflected the Veteran was staying in a sober living facility called New Start House.  He reported losing his job due to drinking.  At that time, he denied suicidal ideation, screened positive for PTSD, and was under active treatment for PTSD.  He also reported having trouble sleeping, feeling anxious and depressed, with little interest or pleasure in doing things, but was receiving counseling and attending AA meetings.  

In December 2009, the Veteran was afforded a VA examination.  At that time, the Veteran continued to complain of moderate but consistent PTSD symptoms.  Although he also reported depression with anhedonia much of the time, he denied suicidal or homicidal ideation, with slight impairment of short term memory, and no auditory or visual hallucinations.  He reported good relationships with co-workers and supervisors most of the time, but had been fired twice for drunkenness in the past.  At the time of the examination, the Veteran had been sober for 1.5 years and performed activities of living, working full time, sharing housework, driving a car and handling his own money.  

On mental status examination, the Veteran was properly groomed, with serious, tense mood, dysphoric, frequent giggling, rare smiling, no laughing, weeping, agitation or psychomotor retardation.  He had normal spontaneity and eye contact, and no panic attacks or obsessive rituals.  Thought content was anxious and depressive and oriented to time, place person and purpose.  A GAF score of 65 was assigned, reflecting mild to moderate symptoms.

The VA examiner found the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of combat and psychological distress with exposure to reminders of combat.  The Veteran displayed chronic and persistent symptoms of increased arousal, difficulty falling or staying asleep, irritability and outbursts of anger, hypervigilance and exaggerated startle response.  The examiner noted he met the criteria for a separate, independent diagnosis of depressive disorder, not otherwise specified, and the criteria for alcohol dependence, in remission.  

In January 2011, the Veteran attended an initial visit at the Cookeville VA clinic, on referral for depression.  He complained of depression, anxiety attacks, feeling hopeless and suicidal thoughts.  Depression was noted to be longstanding.  Alcohol was described to become a problem four years after Vietnam, but at the time of this visit, he had been sober 2.5 years.  He reported continuing nightmares of Vietnam, crowd avoidance and triggers such as diesel fuel, helicopters, hypervigilance, startle response not as marked as previously, and intrusive memories.  On mental status examination, he presented as neatly groomed, alert, pleasant, fluent, relevant, "kind of down" depressed, logical with no evidence of psychosis and no halluciations, thought processes were adequate and no suicidal or homicidal ideation.  He was assigned a GAF of 55.

In December 2011, the Veteran was seen for a routine mental health visit.  He still experienced depression intermittently with anxiety in the morning.  He worried about finances but enjoyed attending church and had a relationship with a woman at church.  He also reported going to the gym to work out and enjoyed it, and planned to resume seeking employment.  He continued reporting little interest or pleasure doing things, feeling down or hopeless nearly every day, with sleep difficulties, poor appetite, and poor self image.

In January 2014, the Veteran was afforded another VA mental health examination which provided the basis for the RO to increase the Veteran's disability rating to 50 percent.  The examiner concluded that the Veteran's PTSD symptomatology caused clinically significant distress or impairment in occupational and social functioning, but then stated it reflected occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning  satisfactorily, with normal routine behavior, self-care and conversation. 

The medical evidence consistently shows that prior to April 17, 2014, does not indicate the presence of flattened affect, deficits of speech, panic attacks more than once per week, difficulty in understanding complex commands, memory impairment, impaired judgment, or abstract thinking.  Indeed, the Veteran's treating and examining providers have consistently assigned GAF scores that appear to reflect overlapping symptoms associates with the criteria for disability ratings in the range between 30 and 50 percent.  As noted above, GAF scores have ranged primarily between 55 and 65, with the noted exception of a GAF of 45 during an alcohol-induced crisis.    

In May 2014, the Veteran submitted evidence to include a psychological impairment assessment and evaluation.  At the time of the evaluation, the Veteran reported that he spends his days trout fishing on occasion and will mow his girlfriend's yard.  He reported living alone and functioning on his own, but continued experiencing PTSD symptoms on a daily basis.  He reported not being able to adapt to increased demands at work, and felt depressed and angry.  

As part of his clinical assessment, the private psychologist utilized an impairment questionnaire to evaluate the individual's capacity to sustain a particular activity over a normal workday and workweek on an ongoing basis in a competitive work environment.  The questionnaire rated 14 symptoms as either not limiting, mildly limiting, moderately limiting, markedly limiting, or not applicable.  The responses noted on the questionnaire indicated that the majority of the Veteran's PTSD symptoms were moderately limiting, with three rated as mildly limiting, and three rated as markedly limiting.  Notably, the Veteran's symptoms interfere to a significant degree with his ability to complete a normal work week, the ability to get along with co-workers without exhibiting behavioral extremes, and the ability to maintain socially appropriate behavior and basic standards of cleanliness.

The private psychologist concluded that the Veteran suffered disability in most areas of functioning, including work, family relations, judgment and thinking.  He observed that the Veteran struggled with frequent symptoms of suicidal ideation and panic that interfered with his routine activities.  He also noted that the Veteran will neglect personal self-care and has difficulty adapting to stressful circumstances at work and in relationships.  He assessed that the Veteran had a poor prognosis for improvement,  and assigned a GAF of 40, indicative of serious impairment.



At the 2014 Board hearing, the Veteran testified to his level of anxiety, sleep difficulties, depression, obsessional counting ritual, disorientation, verbal altercations, that his only friend is his girlfriend and does not associate with other family members, and is not involved in community activities.  The Veteran contended and the evidence demonstrates that he has difficulty adapting to stressful circumstances (including work), also a symptom listed in the 70 percent rating category.  

As between differing examination reports, it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2.

The guidance of VA regulations provides that reasonable doubt regarding the degree of disability will be resolved in the veteran's favor, and that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. §§ 4.3, 4.7.  In view of these considerations, the Board finds that the evidence relevant to the entire initial rating period prior to May 13, 2014, is at least in relative equipoise as to whether there was occupational and social impairment with reduced reliability and productivity, as required for a 50 percent disability rating under the rating criteria for mental disorders.  38 C.F.R. § 4.130.  Namely, the evidence during this period reflects that the Veteran's PTSD symptoms were characterized in particular by chronic sleep impairment, anxiety, depression, irritability, low frustration tolerance, impaired impulse control, disturbances of motivation and mood, intrusive thoughts, nightmares, suicidal ideation, and difficulty in establishing and maintaining effective work relationships.  Therefore, the level of occupational and social impairment demonstrated by the evidence for the initial rating period on appeal prior to May 13, 2014, more nearly approximates the 50 percent rating category.




The Board finds that beginning May 13, 2014, the date the Veteran was evaluated by the private psychologist, the Veteran is shown to have experienced an increase in the severity of symptoms since his VA examination, warranting a higher disability rating. 

In the past, the Veteran has struggled with issues noted by both the private psychologist and VA examiners, as well as shown in his mental health treatment records.  He has been fairly consistent in addressing such issues, most significantly, his alcohol abuse, and seeking health care treatment from the VA for other non-service-connected conditions.  He also has worked, albeit with limitations, established and maintained a caring relationship, engaged in reliable self-care and attended AA meetings and church.  These actions reflect a certain level of competence in ordinary living and thought process, as well as some voluntary social interaction.  However, it is apparent from the May 2014 psychological evaluation that the Veteran's PTSD symptoms and their impact on his life overall have increased in severity.

Thus, upon a thorough review of the evidence of record, the Board agrees with the RO's determination that the Veteran's symptoms as of April 17, 2014, the date of the private psychologist's evaluation, reflect a degree of occupational and social impairment with deficiencies in most areas contemplated by the 70 percent disability rating.  As noted above, there is conflicting evidence even as to the assignment of a 50 percent disability rating herein, and the Board has resolved reasonable doubt in increasing the rating from 30 percent to 50 percent for the period prior to April 17, 2014.  At no time during the appeals process has the Veteran's PTSD manifested symptoms commensurate with total occupational and social impairment to warrant a 100 percent disability rating.  The evidence has not shown symptoms of gross impairment in thought process, delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, own occupation or own name.



Extra-schedular Consideration

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding by the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's PTSD that are not encompassed by the schedular criteria.  There is no indication that the Veteran has received emergency or inpatient treatment for his PTSD throughout the rating period, nor is there evidence of other extraordinary symptoms.  Considering the lay and medical evidence for the entire rating period, the Veteran's PTSD is manifested by symptoms consistent with those identified in the 50 percent and 70 percent schedular rating criteria.  The levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning at moments in time.  In sum, there is no indication that the average industrial impairment from the Veteran's PTSD exceeds that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration on either basis is not in order.  

The issue of entitlement to a determination of total disability for individual unemployability (TDIU) was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54  (2009).  In this case, the Board notes that the Veteran submitted a claim for TDIU in April 2014, which is currently in development.  As this decision increases the disability rating for the period beginning May 13, 2014, based in part on evidence of employment related issues, such information may have an affect on the pending appeal.  However, the Board need not take jurisdiction over the issue at this time while the claim for TDIU is pending.








							[CONTINUED ON NEXT PAGE]
ORDER

A 50 percent disability rating for PTSD, but no higher, is granted for the initial rating period prior to January 13, 2014.

A disability rating in excess of 50 percent for PTSD, from January 13, 2014 to April 16, 2014, is denied.

A disability rating in excess of 70 percent disability rating for PTSD, from April 17, 2014, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


